DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 03/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 recites, “…a height adjuster that is configured adjust…”
Appropriate correction is required.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 20-26, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conforti (US 2012/0187073 A1).

Regarding claim 15, Conforti discloses an apparatus (#1/#6) for both filling and closing a container (#2, #2'), said apparatus comprising a multi-purpose container-handler (#15) comprising a carrier (#26) for receiving and carrying said container (See Fig 3, #26 illustrating the bottles {#2} supported), a handling station (#6) that extends along a vertical axis (#7), and a filling-and-closing member (#14/#28) arranged on said handling station (See Figs 2/3), said filling-and-closing member being connected to a filling product supply (See Fig 3, #51. See ¶ [0039] - "Device 51 also comprises a feed conduit 54 formed through bar 32 and connected to a liquid tank (not shown) by a feed conduit 55 inserted in a rotating arrangement inside conduit 54 to allow rotation of conduit 54 with respect to conduit 55.") and a closure supply (#68) and being configured to both fill and close said container at said handling station (See ¶ [0039] - "Device 51 also comprises a feed conduit 54 formed through bar 32 and connected to a liquid tank (not shown) by a feed conduit 55 inserted in a rotating arrangement inside conduit 54 to allow rotation of conduit 54 with respect to conduit 55." Describing the filling of the container. See further ¶ [0064] - "bottle 2 is capped inside chamber 73, i.e. inside a chamber sealed off from the outside and at a given pressure due to the presence of carbon dioxide..." Describing the closing of the container.), wherein said filling-and-closing member comprises a filling valve (Fig 3, #54) and a mating holder (See Fig 5, #46), both of which are above said carrier (See Figs 2/3), wherein said carrier and said mating holder are configured to carry out controlled vertical movement relative to one another (See vertical movement of carrier {#26} relative to mating holder {#46}. See further ¶ [0033] & [0052]) to cause said (See starting position in Figs 3/4), a filling position (See Fig 6) and a closing position (See Fig 10. See further ¶ [0061]), and wherein either said carrier generates a controlled holding force directed vertically upward or said mating holder generates a controlled closing force directed vertically downward (See ¶ [0033] that describes that the carrier {#26} generates a holding force vertically upward {when the container is moved vertically upward into the holder, as shown in Figs 9/10}).

Regarding claim 16, Conforti further discloses wherein said carrier comprises a lift (Figs 3/9//10, #19/#26/#27) that moves a container vertically from a first plane to a second plane (See Figs 3/9/10 illustrating that the container moves from a first plane {Fig 3} to a second plane {Fig 9}), wherein said first and second planes are selected from the group consisting of a supply plane, a filling plane, and a closing plane (See Fig 3, illustrating that the first plane consists of a supply plane. See Fig 9, illustrating that the second plane consists of a filling plane. See Fig 10, illustrating a closing plane), wherein said filling plane is between said supply plane and said closing plane (See Figs 3/9/10, illustrating that the filling plane {Fig 9} is between the supply plane {Fig 3} and the closing plane {Fig 10}), and wherein said closing plane is higher than said supply plane (See Fig 10 illustrating that the closing plane is higher than the supply plane {Fig 3}).

Regarding claim 17, Conforti further discloses wherein said lift is pneumatically controlled (See ¶ [0033] - "Plate 26 is movable linearly in direction 17, with respect to piston 19, by a pneumatic actuating device 27 formed partly through piston 19, between a lowered position (FIGS. 3 and 4) and a raised position (FIG. 10), and is bounded at the top by a horizontal surface defining a supporting surface A for a bottle 2.").

Regarding claim 18, Conforti further discloses wherein said lift is mechanically controlled (Fig 3 illustrates that the lift is controlled via a mechanical actuation {from #19/#26/#27}).

Regarding claim 20, Conforti further discloses further comprising a linear drive that drives said lift (See Fig 6 illustrating a linear driver {#19/#27} for driving the lift {#26}).

Regarding claim 21, Conforti further discloses wherein said mating holder is configured for movement along said vertical axis (See movement of the mating holder {#45} along the vertical axis between Figs 9-10).

Regarding claim 22, Conforti further discloses wherein said filling-and-closing member comprises a chamber (See Figs 5/8 illustrating a chamber {#73}) that receives said container's mouth (See Fig 8 illustrating that the container mouth {#5} into the chamber of the filling & closing member) and a closure located in contact at a contact surface of said mating holder (See Fig 11 illustrating a closure {#41} located in contact at a contact surface {see Further Fig 10 & ¶ [0061]}).

Regarding claim 23, Conforti further discloses wherein said chamber comprises a process chamber (See ¶ [0054] - "Once chamber 73 is formed, bottling the liquid comprises a number of preliminary operations, which are performed prior to filling bottle 2 and as soon as valves 56, 58 and 61 are closed, which, in the example shown, comprises..." describing multiple operations taking place within the chamber {#73}).

Regarding claim 24, Conforti further discloses wherein said chamber comprises a pressure chamber (See ¶ [0055] - "a first air-extraction operation to remove the air from bottle 2 by opening valve 61 and keeping valves 56 and 58 closed..." Describing that the air is evacuated from the container, thus creating a pressure chamber {See Fig 8}).

Regarding claim 25, Conforti further discloses further comprising seals (Fig 8, #45) for sealing said chamber (See ¶ [0052] - "As shown in FIG. 6, piston 19 is raised in direction 17 to move bottle 2 through bottom opening 43; rod 24 of lock device 20 is moved into the extracted lock position; the pneumatic compressed-air device (not shown) connected to chamber 46 is activated to connect bottle 2 in fluidtight manner to seal 45 (FIG. 8)..."), wherein said seals move upward with a neck of said container as said container is being brought into a sealing position, thereby sealing said chamber and said container (See ¶ [0052] - "As shown in FIG. 6, piston 19 is raised in direction 17 to move bottle 2 through bottom opening 43; rod 24 of lock device 20 is moved into the extracted lock position; the pneumatic compressed-air device (not shown) connected to chamber 46 is activated to connect bottle 2 in fluidtight manner to seal 45 (FIG. 8)..." describing that the seal conforms to the shape of the container neck to form a seal).

Regarding claim 26, Conforti further discloses wherein, as a result of controlled movement relative to each other, said carrier and said mating holder are further configured to adopt a sealing position (See Fig 6 illustrating the movement of the container via the carrier {#26} towards the mating holder {#46} to adopt a sealing position. See further ¶ [0052]  - "As shown in FIG. 6, piston 19 is raised in direction 17 to move bottle 2 through bottom opening 43; rod 24 of lock device 20 is moved into the extracted lock position; the pneumatic compressed-air device (not shown) connected to chamber 46 is activated to connect bottle 2 in fluidtight manner to seal 45 (FIG. 8)..."), wherein, in said sealing position, said sealing location is established of said sealing elements with said container neck (See ¶ [0052]).

Regarding claim 31, Conforti discloses a method comprising filling and closing a container (#2, #2') at a handling station (#6) of a multi-purpose container handler (#15), said method comprising at said handling station, bringing said container into a filling position (See Fig 6 for filling position. See further #14/#28 illustrating a filling and closing member. See further ¶ [0052]), filling said container (See ¶ [0039] - "Device 51 also comprises a feed conduit 54 formed through bar 32 and connected to a liquid tank (not shown) by a feed conduit 55 inserted in a rotating arrangement inside conduit 54 to allow rotation of conduit 54 with respect to conduit 55." Describing the filling of the container.), bringing said container into a closing position (See Fig 10 for a filling position), and closing said container with a closure (See ¶ [0061] - "With reference to FIGS. 10, 11 and 12, valves 56, 58 and 61 are kept closed; shutter 49 is moved back into a position opening branch 52 and closing conduit 54; piston 35 of actuating device 33 is raised in direction 17 to move bar 32 about axis 31, and seat 40 and cap 41 as a whole into a position facing bottom opening 43 and bottle 2; and plate 26 is raised in direction 17 to move bottle 2 inside chamber 73 and against cap 41 to cap bottle 2."), wherein bringing said container into said filling position and into said closing position comprises causing controlled relative movement of a carrier and a mating holder provided in a filling-and-closing element of said handling station (See at least ¶ [0052] & ¶ [0061]), said relative movement being along a vertical axis of said handling station (See vertical movement of container {#2} to the filling and closing position between Figs 9/10), wherein bringing said container into said closing position comprises at least one of causing controlled exertion of a closing force by said mating holder and causing controlling exertion of a holding force by said carrier (See Figs 9/10. See further ¶ [0061] - "...plate 26 is raised in direction 17 to move bottle 2 inside chamber 73 and against cap 41 to cap bottle 2."), and wherein said closing force is vertically downward and said holding force is vertically upward (See ¶ [0061] - "...plate 26 is raised in direction 17 to move bottle 2 inside chamber 73 and against cap 41 to cap bottle 2." As the container is moved against the cap, the closing force {between the cap directed to the container} is vertically downward while the holding force {between the container directed towards the cap} is vertically upwards).

Regarding claim 32, Conforti further discloses wherein causing controlled relative movement of said carrier comprises causing said carrier to lift said container from a supply plane (See Fig 4 illustrating the container {#2} in a supply plane on the carrier {#26}) into a filling plane above said supply plane (See Fig 9 illustrating the container {#2} lifted into a filling plane by the carrier {#26}) and causing said carrier to lift said container from said filling plane (See Fig 10 illustrating the container {#2} lifted into a closing plane by the carrier {#26}).

Regarding claim 33, Conforti further discloses wherein bringing said container into said closing position and bringing said container into said filling position comprise causing said mating holder to move in a controlled manner along a vertical axis of said handling station (See movement of the mating holder {#45} from a filling position {Fig 9} to a closing position {Fig 10} along a vertical axis of the handling station).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conforti in view of Clusserath (US 7,647,950).

Regarding claim 19, Conforti does not specifically teach wherein said lift is electrically controlled.
	Clusserath teaches wherein said lift is electrically controlled (See Fig 1 illustrating a lift mechanism {#6} for moving a container to a filling mechanism. See further col 7, lines 25-48 describing an electronic control for controlling the lift mechanism).
.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Conforti in view of Laumer (US 2012/0018030 A1).

Regarding claim 29, Conforti teaches a carousel (Fig 2, #6) and a carousel middle axis thereof (Fig 2, #7), where said handling station is one of a plurality of handling stations (See Fig 2 illustrating a plurality of handling stations {#15}), all of which are disposed on a circumference of said carousel (See Fig 2), wherein said carousel comprises an upper part (See Fig 2, #18), a lower part (See Fig 2, #18), wherein said filling-and-closing member is mounted on said upper part (See Fig 2 illustrating that the filling and closing members {#14} is mounted on the upper part {#18}), wherein said lower part comprises a carrier rim (See Fig 2 illustrating a rim), and wherein said carrier is one of a plurality of carriers provided at said carrier rim (See Fig 2 illustrating the carriers provided on the carrier rim).
	Conforti does not specifically teach a motor that rotates said carousel around a middle axis thereof.
	Laumer teaches a motor that rotates said carousel around a middle axis thereof (Fig 1, #30. See further ¶ [0034] describing a motor to drive a rotary filling/closing unit).


Regarding claim 30, Conforti further teaches a height adjuster (Figs 3/9//10, #19/#26/#27) that is configured adjust a distance between said upper part and said lower part (See Figs 3/9/10 illustrating the adjusting of the distance between the upper and lower parts via the height adjuster {#19/#26/#27}).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Conforti in view of Kronseder (US 5,373,683).

Regarding claim 27, Conforti does not specifically teach wherein said filling-and-closing member further comprises a drawing-ring arrangement that comprises a drawing ring for causing plastic deformation of said closures and wherein said closures are crown corks.
	Kronseder teaches wherein said filling-and-closing member further comprises a drawing-ring arrangement (Fig 4, #24) that comprises a drawing ring for causing plastic deformation of said closures and wherein said closures are crown corks (See col 7, lines 28-38. See further Fig 4 & Figs 9-10 illustrating a crown cork).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conforti to incorporate the teachings of Kronseder to include a drawing ring arrangement for pressing the provided cap onto the  providing an automated and simplified structure of ensuring the cap is entirely placed onto the container neck in a single movement, as recognized by Kronseder in col 7, lines 16-51.

Regarding claim 28, Conforti does not specifically teach wherein said drawing ring of said drawing ring arrangement is configured for movement along said vertical axis.
	Kronseder teaches wherein said drawing ring of said drawing ring arrangement is configured for movement along said vertical axis (See Fig 4 illustrating that the drawing ring {#24} moves along a vertical axis via a spring {#25}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Conforti to incorporate the teachings of Kronseder to include a drawing ring arrangement for pressing the provided cap onto the container with the motivation of providing an automated and simplified structure of ensuring the cap is entirely placed onto the container neck in a single movement, as recognized by Kronseder in col 7, lines 16-51.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731